ORDER
The Disciplinary Review Board on May 23, 1997, having filed with the Court its decision concluding that CATHERINE K. WHITE of DUNELLEN, who was admitted to the bar of this State in 1969, should be suspended from the practice of law for a period of three months for her violations of RPC 1.1(b) (pattern of neglect); RPC 1.3 (lack of diligence); RPC 1.4 (failure to communicate); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and that prior to reinstatement to *17the practice of law respondent should be required to complete eight hours of courses in professional responsibility, and good cause appearing;
It is ORDERED that CATHERINE K. WHITE is hereby suspended from the practice of law for a period of three months, effective July 28, 1997, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law respondent shall submit proof of her successful completion of eight hours of courses in professional responsibility given by the New Jersey Institute for Continuing Legal Education; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.